Citation Nr: 1600221	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include a lung infection and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1960 to February 1961, from October 1961 to August 1962, from June 11, 1963 to June 16, 1963, and from September 10, 1963 to September 12, 1963 October 1961 to August 1962.  The Veteran also had reserve duty in the Alabama National Guard with various period of inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama, has assumed the role of agency of original jurisdiction.  

The Veteran made multiple requests for a hearing before the Board.  In March 2011, the Veteran received notification that a hearing was scheduled for April 19, 2011, but he did not appear at the hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704  (2015).


FINDING OF FACT

The Veteran was noted to have a lung infection prior to his May 1981 period of INACDUTRA; however, the weight of the evidence fails to establish that the Veteran's preexisting lung infection (increased in severity) during his periods of INACDUTRA.


CONCLUSION OF LAW

1.  The criteria for service connection for a respiratory disorder are not met. 38 U.S.C.A. § 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he did not appear.

The Veteran was also provided a VA examination with addendum opinion (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

When considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn, 25 Vet. App. at 235; Wagner, 370 F.3d at 1096.

The Veteran filed his service connection claim for a respiratory disorder in January 2006, which was denied by a November 2006 rating decision.

The evidence of record clearly establishes that the Veteran had a lung disease on May 4, 1981, prior to INACDUTRA from May 9, 1981 to May 23, 1981, which is well-documented and described throughout the Veteran's claims file.  The Veteran was diagnosed with COPD in December 2006.  He asserts that his preexisting lung condition was aggravated by INACDUTRA and resulted in his current diagnosis of COPD.

As an initial point, the Veteran incurred a lung disease prior to INACDUTRA.  As such, the fact that the lung disease occurred prior to INACDUTRA means that direct service connection is not warranted.  The Veteran may still be service connected if he can show that the condition was permanently aggravated during ACDUTRA, active duty, or INACDUTRA.

As noted, the Veteran reported experiencing a lung infection just prior to his May 1981 period of INACDUTRA.  STRs do confirm that in May 1981, the Veteran presented for treatment with respiratory complaints.  He was transferred to a VA hospital for treatment for a lung infection and was discharged.  STRs show that he had normal examinations of his lungs at later medical examinations in March 1982, December 1986, and November 1990.  In addition, he denied having respiratory symptoms such as asthma, shortness of breath, chest pain or pressure, or chronic cough at those examinations.

Treatment records dated after his separation from service contain no evidence of any significant respiratory complaints until June 2006, when he was assessed with asthma versus COPD for wheezing.  After pulmonary testing, he was diagnosed with COPD in December 2006.

The Veteran was afforded a VA examination in August 2012.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's current COPD was less likely than not incurred in or caused by his May 1981 period of INACDUTRA.  The examiner noted that the Veteran was treated for a lung infection in the early 1980s, which required treatment for an extensive period of time, but that the Veteran's current COPD is not related to his previously treated pneumonia.

In June 2014, the Board remanded the claim for an additional opinion regarding the etiology of the Veteran's currently manifested COPD and whether it was related to his 1981 bacterial lung infection.

In a September 2014 addendum opinion, the August 2012 VA examiner opined that the Veteran's current COPD was more likely than not related to his prior history of smoking.  The examiner noted that the Veteran's initial lung infection was complicated by histoplasmosis.  The examiner noted that a 2012 chest x-ray showed no significant lung sequel from his 1981 histoplasmosis pneumonia.  The examiner further noted that COPD was mostly commonly caused by tobacco use.

The Board observes that the Veteran experienced a lung infection prior to his May 1981 period of INACDUTRA.  Afterwards, he received ongoing treatment, but later chest x-rays showed that he had no significant lung symptoms from his 1981 lung infection.  His medical treatment records and STRs do not show any additional or permanent worsening of his respiratory disorder.  The Veteran denied having any respiratory symptoms at medical examinations in March 1982, December 1986, and November 1990.  The record supports the opinion of the VA examiner, who opined that the Veteran's preexisting lung infection was not related to current COPD.  As this opinion is consistent with the evidence of record, it is given great probative weight.  Thus, the Board finds that no increase in the Veteran's preexisting lung infection was shown, and service connection for such disability on the basis that it was aggravated by service is not warranted.  Notably, there is no other competent medical evidence of record to refute the opinion of the VA examiner.

Regarding the Veteran's own assertions that his preexisting lung infection was aggravated by his service, the Board finds that this is not competent evidence.  While he may be competent to describe the symptoms he experiences, and could therefore describe an increase in respiratory symptoms; as a layperson, he lacks the medical training and expertise to, for example, determine whether a respiratory disorder was aggravated (that is whether the underlying internal disability permanently worsened).  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In addition, the VA examiner noted that the Veteran's lung infection resolved, and thus, it was not a chronic condition.

As such, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for a respiratory disorder, to include a lung infection and COPD, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


